DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. (US 20160080921).
Considering claim 1, Yadav teaches a method comprising: 
generating a topic identifier (Patient ID, Message Type (to indicate that it is initiating call), Mac Address (which nurse will scan to detect the range), or the like) comprising publisher (103) and subscriber information (102, 104) and a topic data type of a topic (Fig.1b, [0040] The process of selecting messages for reception and processing can be performed based on a topic. In such implementation, the third device 103 can be an application server acting as a publisher…, [0041], [0138]); 
creating a local record of the topic identifier within a local topic list ([Fig.2c, 10, [0062] storage 206c further comprises a database 212c configured for storing location information of the plurality of second devices 104, [0041], [0138] the application server may search the nurse allocated to that particular patient and then fetch the topic from database which that particular nurse has been subscribed. The application server then creates a message including one or more fields and send the message to a messaging server. The fields described herein can be, for example, Call initiated time, Patient ID, Message Type (e.g., “call initiated”), Call ID (generated by the application server), Mac Address of the patient, Nurse ID, or the like. At 1006, the messaging server may find all the subscribers subscribed to that particular topic (e.g., nurses) from the database and push the message to those subscribers); 
maintaining, at an external broker (message broker), the topic identifier and communication address information associated with the topic ([0041] message broker described herein can be configured to include information about all the subscribers subscribed to a particular topic. The message broker can find the subscribers subscribed to the particular topic and send the message corresponding to the particular topic to all of the subscribers, [0140]); 
providing, by the external broker (message broker), the communication address information to a requestor in response to inquiry regarding the topic identifier (Fig.2c, 10-11, [0041], [0140] At 1106, the messaging server may find all the subscribers subscribed to that particular topic (e.g., patient and head nurse) from the database and push the message to the subscribers); and 
utilizing the local record to provide access to data published to the topic ([0062], [0041], [0138]), wherein a publisher of the topic directly transfers data of the topic to a subscriber of the topic ([0040] third device 103 can be an application server acting as a publisher for all the messages received from the subscribers through a Hyper Text Transfer Protocol (HTTP) request. The second device 102 (such as a patient device) or the second device 104 (such as a nurse device, head nurse device, or the like) may act as subscribers of the system. The messages to the subscriber from the publisher are shared based on a particular topic, [0138], [0140]).
Considering claim 2, Yadav teaches populating the topic identifier with a subscriber identifier field, a publisher identifier field, a publisher type, and a subscriber type as the publisher and subscriber information ([0040], Patient ID, Message Type (to indicate that it is initiating call), Mac Address (which nurse will scan to detect the range), or the like).
Considering claim 3, Yadav teaches populating the topic identifier with a run identifier associated with an instance of a simulation of a wireless network corresponding to a plurality of services (Fig.10-11, [0138], [0140] topics corresponding to the head nurse ID and, patient ID related to the call ID from the database); and populating the topic identifier with a queue type corresponding to a queue priority for data transmission associated with the topic ([0055], [0135] if the nurse realizes that the patient is in an emergency situation when the nurse enters the patient's room, the nurse may notify the emergency situation through the nurse device of the nurse to the centralized server based on the priority of the patient).
Considering claim 4, Yadav teaches receiving, by the external broker from the subscriber, a subscription request comprising the topic identifier and a subscriber communication address of the subscriber (Fig.10-11, [0138], [0140]); and transmitting, from the external broker to the publisher, a message comprising the subscriber communication address and an indication that the subscriber is subscribing to the topic (Fig.10-11, [0138], [0140]).
Considering claim 5, Yadav teaches directly transferring, by the publisher to the subscriber using the subscriber communication address, the data published to the topic (Fig.10-11, [0138], [0140]).
Considering claim 7, Yadav teaches in response to determining that the topic is local to the subscriber, registering the subscriber with the topic through the local topic list (Fig.10-11, [0138], [0140]).
Considering claim 8, Yadav teaches in response to determining that the topic is external to the subscriber, adding a subscriber identifier of the subscriber to a topic name of the topic within an external topic list (Fig.10-11, [0138], [0140]).
Considering claim 9, Yadav teaches in response to determining that the topic is external to the subscriber and is registered with the external broker, transmitting a request to the publisher to register the subscriber with the topic, wherein the request comprises a subscriber communication address and port number of the subscriber (Fig.10-11, [0138], [0140]).
Considering claim 10, Yadav teaches a system comprising: 
a memory comprising instructions (Fig.12); and 
a processor coupled to the memory, the processor configured to execute the instructions to facilitate performance of operations (Fig.12) comprising: 
identifying, by a publisher (106), first data to publish to a topic (Fig.1b, [0040] The process of selecting messages for reception and processing can be performed based on a topic. In such implementation, the third device 103 can be an application server acting as a publisher…, [0041], [0138]); 
evaluating, by the publisher (106), a local subscription list to identify one or more local subscribers of the topic (database 212c, Fig.2c, 10-11, [0041], [0140] search the topics corresponding to the head nurse ID and, patient ID related to the call ID from the database. Further, the application server can send the information such as Call Initiated Time, Nurse ID, User Type (e.g., Nurse, Head Nurse, Patient), Message Type (e.g., “Accepted”), Nurse information (such as name, gender, or the like), Patient ID to whom message will be sent, Head Nurse ID (to notify the head nurse that nurse has accepted the call), or the like to the messaging broker. At 1106, the messaging server may find all the subscribers subscribed to that particular topic (e.g., patient and head nurse) from the database and push the message to the subscribers); and 
directly transmitting, by the publisher ([0062], [0041], [0138]), the first data to the one or more local subscribers of the topic utilizing subscriber communication addresses specified by the local subscription list ([0040] third device 103 can be an application server acting as a publisher for all the messages received from the subscribers through a Hyper Text Transfer Protocol (HTTP) request. The second device 102 (such as a patient device) or the second device 104 (such as a nurse device, head nurse device, or the like) may act as subscribers of the system. The messages to the subscriber from the publisher are shared based on a particular topic, [0138], [0140]).
Considering claim 11, Yadav teaches evaluating, by the publisher, a remote subscription list to identify one or more remote subscribers of the topic; and directly transmitting, by the publisher, packets of the first data to the one or more remote subscribers (Fig.10-11, [0138], [0140]).
Considering claim 12, Yadav teaches queuing the packets for direct transmission to the one or more remote subscribers, wherein the packets are queued based upon a queue type specified by a topic identifier of the topic (Fig.10-11, [0138], [0140]).
Considering claim 13, Yadav teaches joining, by the publisher, a general publish topic; and directly transmitting, by the publisher, second data to one or more subscribers associated with a communication address of the general publish topic (Fig.10-11, [0138], [0140]).
Considering claim 14, Yadav teaches prioritizing the first data based upon whether the first data comprises real-time data, fast data that changes greater than a first threshold frequency and less than a second threshold frequency ([0055], [0080]), or low priority data that changes less than the first threshold frequency and the second threshold frequency.
Considering claim 15, Yadav teaches generating the topic as a general subscription topic for the publisher to publish data to a plurality of subscribers including the one or more local subscribers (Fig.10-11, [0138], [0140]).
Considering claim 16, Yadav teaches generating the topic as a general publish topic for a plurality of publishers to publish data to a single subscriber (Fig.10-11, [0138], [0140]).
Considering claim 17, Yadav teaches generating the topic as a dedicated topic for the publisher to provide data to a single subscriber corresponding to point to point communication (Fig.10-11, [0048] P2P, [0138], [0140]).
Considering claim 18, Yadav teaches a non-transitory computer-readable medium storing instructions that when executed facilitate performance of operations comprising: 
generating a topic identifier comprising publisher and subscriber information and a topic data type of a topic (Fig.1b, [0040] The process of selecting messages for reception and processing can be performed based on a topic. In such implementation, the third device 103 can be an application server acting as a publisher…, [0041], [0138]); 
maintaining, at an external broker, the topic identifier and communication address information associated with the topic ([0041] message broker described herein can be configured to include information about all the subscribers subscribed to a particular topic. The message broker can find the subscribers subscribed to the particular topic and send the message corresponding to the particular topic to all of the subscribers, [0140]); 
providing, by the external broker, the communication address information to a requestor in response to inquiry regarding the topic identifier (Fig.2c, 10-11, [0041], [0140] At 1106, the messaging server may find all the subscribers subscribed to that particular topic (e.g., patient and head nurse) from the database and push the message to the subscribers); and 
providing access to data published to the topic, wherein a publisher of the topic directly transfers data of the topic to a subscriber of the topic list ([0040] third device 103 can be an application server acting as a publisher for all the messages received from the subscribers through a Hyper Text Transfer Protocol (HTTP) request. The second device 102 (such as a patient device) or the second device 104 (such as a nurse device, head nurse device, or the like) may act as subscribers of the system. The messages to the subscriber from the publisher are shared based on a particular topic, [0138], [0140]).
Considering claim 19, Yadav teaches locally sharing the data utilizing shared memory (Fig.12, [0142]).
Considering claim 20, Yadav teaches deleting topic information about the topic from the external broker, a topic list, and a subscription list ([0086] update the database).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641